DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Status of claims
	Claims 1, 13, 22, 26, 27, 29-31, 40 as previously presented and new claims 41-50 as filed on 11/18/2021 are now pending.
Claims 2-12, 14-21, 23-25, 28, 32-39 are now canceled by Applicants. 
                    Applicant's election of claimed invention
Applicant's election without traverse of the invention of Group IV (drawn to a method of treating a subject with low tryptamine level by administering a composition with at least one bacterial species) in reply filed on 11/18/2021 is acknowledged.  
The elected Group IV includes previously claims 26, 27, 29 and newly presented claims 41-50 as it is pointed out by Applicants (see page 17 of response filed on 11/18/29021). 
However, Applicant's election of the “species” of therapeutic bacteria-containing compositions to be administered in the method of Group IV invention is unclear because election refers to the subject matter of canceled and now non-existing claims and recitations therein. Applicants appear to elect all 7 compositions (page 18, par. 1 of the response filed on 11/18/2021) but not one composition as required. Furthermore, it is unclear what currently pending claims recite the elected 7 compositions or combinations the biological bacterial species as intended for practicing the elected method since claim 3 is canceled. New claim 41 recite 5 compositions with another sets of bacterial 
                                   Election of species requirement 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The claimed composition “species” are now compositions i, ii, iii, iv and v in the new claim 41. 
Applicant is required, in reply to this action, to elect a single “species” (meaning one composition with a combination of biological bacterial species) to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently claim 26 is generic. 
With respect to new claims 48-50 it is noted that normally 3 sequences are permitted for search and evaluation during one prosecution. Applicants should also indicate what particular sequences corresponds to the bacterial species for the elected combination of bacteria. Some of bacterial species are linked to up to 10 sequences; for example: Clostridium bifermentus. Thus, the elected combination of bacterial species might exceed the allowed limit. 

Should applicant traverse on the ground that the “species” are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Vera Afremova
January 10, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653